MURNAGHAN, Circuit Judge,
concurring:
When “everyone is out of step but Johnny,” it behooves Jonathan to reexamine his position. Having done so, I, nevertheless, am led to the firm conviction that the cor*1119rect rationale for decision is somewhere between that announced by Judge Sprouse, speaking for the en banc majority, and that of Judge Phillips in dissent, with the final conclusion on the merits of the two cases presently before us favoring the defendants.
I.
Judge Sprouse has set forth, succinctly yet completely, all that need be said to demonstrate that, under Virginia law, retrospective application of statutes is disfavored: “Legislative enactments are applied prospectively unless the legislature indicates a contrary intent or the statute relates to remedies or procedural matters.” At 1114.1 The general substantive portion of the 1962 anti-privity statute, standing alone,2 without its “however” appendage, should, Judge Sprouse has reasoned, be properly construed to reach only cases in which the. machinery or other goods had been distributed and injury had occurred after June 29, 1962, the effective date of the statute ending lack of privity as a defense.
Judge Phillips, in dissent, on the other hand, has sought, in scintillating fashion, to ground a contrary interpretation, assertedly deriving from “the plain meaning canon,” on the secondary, temporal and procedural addition to the anti-privity statute:
however, this section shall not be construed to affect any litigation pending on June twenty-nine, nineteen hundred sixty-two.
His argument has proceeded along a course which should delight a rigid grammarian. The two cases before us were not “litigation pending on June 29, 1962.” Therefore he has reasoned, and here, with respect, a gigantic and unjustified logical leap is required, that the two cases are ones to which the general, substantive language must apply retrospectively, because they do not fall within the expressed “exception” for litigation pending.
However, accepting Judge Sprouse’s approach, such expressio unius est exclusio alterius treatment3 ignores the initial, essentially indisputable consideration that, irrespective of the “however” clause, already the two cases independently are not “affected.” They do not require the “however” clause to escape being affected by the anti-privity statute. Judge Phillips has not dealt with why a major assumption implicit in his argument is justified. The unstated assumption is that the “however” clause has necessarily extended its thrust to, and overturned, the prospectivity presumption to which, on Judge Sprouse’s line of attack, the principal portion of the statute was entitled.4
It is evident, however, that no violence is done either to the “however” clause or to the extent of its application by the conclusion Judge Sprouse has expressed for the majority of the en banc court, namely, that, in cases involving goods manufactured and distributed before June 29, 1962, the statute did not apply even though there was then no litigation pending. It is perfectly logical to suppose that someone with *1120a hand in formulation of the language of the statute was a belt-and-suspender type. He or she may have known of the non-explicit general rule presuming against retrospective application, but have desired, in addition, to be doubly sure by expressing the intent that: “and, also, in case of any pending litigation, since manufacture and distribution must have occurred before June 29, 1962, the privity requirement in full force prior to the statute’s effective date would not be affected.”
Alternatively, and at least as probably, there is a well recognized canon of construction:
As a general rule, a new statute should apply to “cases pending on the date of its enactment ... unless manifest injustice would result, or there is a statutory directive or legislative history to the contrary.”
Central Freight Lines, Inc. v. United States, 669 F.2d 1063, 1069 (5th Cir.1982). Cf. Beazer v. New York City Transit Authority, 558 F.2d 97,100 (2d Cir.1977) rev’d on other grounds 440 U.S. 568, 99 S.Ct. 1355, 59 L.Ed.2d 587 (1978):
A change in the law is to be given effect in a pending case unless there is some indication to the contrary in the statute or its legislative history or unless manifest injustice would result.
It is difficult to avoid the conclusion that the author of the “however” clause was shopping for apples, but ended up purchasing oranges. In Virginia the “cases pending” rule has application only to changes in practice and procedure. Walke v. Dallas, Inc., 209 Va. 32, 35, 161 S.E.2d 722, 724 (1968). Where a matter is substantive the rule is otherwise. See Washington v. Commonwealth, 216 Va. 185, 193, 217 S.E.2d 815, 823 (1975):
The general rule is that statutes are prospective in the absence of an express provision by the legislature. Thus when a statute is amended while an action is pending, the rights of the parties are to be decided in accordance with the law in effect when the action was begun, unless the amended statute shows a clear intention to vary such rights.
The legislative draftsman appears not to have though the matter through and probably failed to appreciate that eases of the kind involved in authorities such as Central Freight and Beazer concerned amendments in (not total reversals of) already existing law, under which cases could successfully have been brought and, theretofore, commonly had been brought, and so might be pending. Alternatively they concerned situations presenting a legislative history of the particular statute which explicitly supported the act’s retrospective application to pending cases in circumstances resulting in no manifest injustice. In the instant cases, on the contrary, we must address a sharp and complete reversal of existing substantive law, creating for the first time a cause of action which never theretofore had existed. There is no explicit provision of retroactivity, and retroactivity, for reasons subsequently alluded to in this concurring opinion would lead to manifest injustice. Thus the “however” clause was surely an effort, though an inadequately tailored one, to rule out retrospective application.
Hence it appears that, while it may have been excessive caution on the legislature’s part to spell out that “litigation pending” was not affected, in all events the use of “litigation pending” was not intended to raise a negative implication that, whenever litigation was not pending, the case would of necessity be affected by the new statute. Consequently, additional litigation, over and beyond that which was pending, could qualify as not affected by the anti-privity statute.5
*1121Indeed, that possibility becomes a virtually inescapable conclusion when one pauses to consider that the purpose of the “however” clause was unmistakably to reduce, not to expand, the number of potential recoveries by plaintiffs injured by goods manufactured by persons with whom they were not in privity.6 On the logical path Judge Phillips has endeavored to pursue, he must, therefore, jettison the “however” clause, and commence with the assumption that the general language, “[l]ack of privity ... shall be no defense” in and of itself, without reference to the “however” clause, should be presumed to apply retrospectively. Yet we know that the Virginia law, for the reasons delineated by Judge Sprouse, should be approached just the other way ’round.7
There are, indeed, multiple pragmatic considerations which dictate a reading to the effect that if, for other reasons, the general, substantive part of the statute should be read prospectively, that conclusion is not contradicted by the language of the procedural “however” clause. If anything, the “however” clause reinforces the argument in favor of prospective application.8 Turning to those pragmatic considerations:
1) On June 29, 1962 there should have been few, if any, pending cases in which a plaintiff would already have sued a defendant solidly ensconced behind the well established absence of privity barrier erected by Virginia law. The suit would have been a useless, and money wasting, exercise.
2) Even in the unlikely event that there were such a suit, what public purpose would be served by punishing the diligent pursuer of a claim who, had he simply waited until June 30, 1962 to file suit, would not have been barred? Then litigation would not have been pending on June 29,1962. While a legislature could theoretically, of course, have acted in so capricious a manner, it is a sensible canon of construction that legislation will not be so construed as to reach an irrational result if another, less purposeless, meaning is at hand. F.B.C. Stores, Inc. v. Duncan, 214 Va. 246, 249-50, 198 S.E.2d 595, 598 (1973) (“In construing a statute to ascertain legislative intent courts presume that the legislature never intends application of the statute to work irrational consequences.”).9
3) Pursuing a related topic, the “however” clause must have been intended to prevent some retrospective application. Yet it would practically prevent none at all, if construed as the dissent contends, in cases where manufacture and distribution and injury, as well, all had occurred donkey’s years before June 29, 1962, so long as the plaintiff had not jumped the gun by bringing suit before the statute was enacted. To make the institution of suit a basis for a penalty to the diligent plaintiff would be devoid of sense and an intention along *1122those lines should not readily be ascribed to the Virginia legislature.
4) Moreover, the “litigation pending” bar to suit would, in truth, be no bar at all, wholly diaphanous, if not non-existent. Under Virginia law, in 1962 as today, a plaintiff, without generating a statute of limitations problem, may take a voluntary non-suit and reinstitute the case so long as he does so within six months of the non-suit or within the original period of limitation, whichever period is longer.10 Hence, the plaintiff in any litigation pending at any date, June 28, 1962 or earlier, could readily have escaped any adverse consequences of the “however” clause by the simple act of taking a voluntary non-suit and suing anew on June 30, 1962 or thereafter.11
5) In abstract theory, a plaintiff who somehow was fearful that a limitations statute might run before June 29, 1962 might have decided that he had to institute suit, with the consequence that his case would constitute “litigation pending.” In the first place, however, the possibility is a remote one since the cause of action could only have accrued for the first time on June 29, 1962.12 There simply was no cause of action before that date, so to speak of accrual at any earlier date would be meaningless. Hence, it is unlikely in the extreme that limitations concerns could have developed prior to June 29, 1962 (or indeed, the limitations period being two years,13 until June 29, 1964). Even in the unlikely event that they did, what public purpose would lie behind a statute which would penalize one plaintiff for being diligent in converting his claim into litigation pending while rewarding all others for being dilatory?
6) The consideration that limitations could not commence to run until June 29, 1962, the earliest date on which the basis for a successful action against a defendant not in privity with the plaintiff arose, generates extremely disturbing consequences should Judge Phillips’ reading of the statute be adopted. Humble Oil & Refining Co. v. Copley, 213 Va. 449, 192 S.E.2d 735 (1972) does not assist Judge Phillips in the making of his argument. He has sought support from a brief observation that a later enacted statute did apply. There, however, the Virginia law as to whether a right to sue existed prior to a statute’s effective date (i.e., whether the statute merely codified extant common law) had never been authoritatively laid down, one way or the other. At the same time the law of both sister states, North Carolina and South Carolina, was to the effect that the cause of action did exist at common law, even prior to Virginia’s adoption of the statute spelling that out, i.e. the Uniform Commercial Code, effective January 1, 1966. The Code confirmed that Virginia’s law was, and for some time had been, the same as that of South Carolina and North Carolina. The Code suggested that the law had all along been in accord with its teachings, even prior to enactment by the Virginia legislature, since the purpose of the Uniform Commercial Code was to amalgamate into one statute the best rules theretofore adopted all over the United States. It buttressed, therefore, the conclusion to be drawn from persuasive North Carolina and South Carolina holdings.
*1123Consequently, the observation that the Code applied although the transactions and events precipitating the cause of action occurred after the 1966 effective date of the Uniform Commercial Code was irrelevant to the decision. Even had the transactions antedated the Uniform Commercial Code, the Virginia common law would have mandated the same result.
The Humble case is, in no way similar, therefore, to the cases which engage our attention. They involve situations in which the substantive law was explicitly reversed by the intervening statute, so that the result is totally different, depending on whether the new law or the old law applies. A stationary piece of machinery or of jewelry concealing a sharp jagged edge given to cutting the unwary, or another object manufactured 50 or even 100 years ago might have endured those many years, to inflict an injury in 1965, 1984, or indeed the year 2000. Also it could have injured in 1900 or at any time before that date. Since the statute makes no differentiation between wholly retrospective cases, on the one hand, where manufacture, distribution and injury all had preceded 1962 and partially retrospective ones on the other, where manufacture and distribution predated 1962, but injury occurred thereafter, Judge Phillips is left with no alternative but to contend that exposure to liability should be deemed to have arisen even after a lapse of a century or more from the manufacture and distribution or, worse, from the date of the injury during which no such liability existed and the machine or piece of jewelry or other object had long since passed from the control of the manufacturer. The resurrection of Lazarus would pale by comparison.14
We find that result unacceptable, and are satisfied that the Virginia courts would also find it unacceptable, in the absence of an explicitly stated legislative objective to the contrary. Such a reading would not redound to the credit, of the Virginia legislature. The Commonwealth’s legislators are, however, reasonable people and presumed to enact reasonable, not unreasonable, statutes.
7) When a manufacturer in 1955 produced a manufactured item, he, she or it would have been assured by any competent attorney consulted on the matter that the law precluded recovery in an action brought by anyone not in privity with the manufacturer charging that the manufactured goods were defective. There was consequently no occasion for the manufacturer to factor into the price charged for the machine the possible costs, legal fees and damages associated with such a suit.15 The manufacturer would, accordingly, have had no occasion to set a reserve charged against the price to cover the then non-existent risk. Similarly, there would have been little or no justification for buying insurance to protect against such a risk.
There is no need to belabor the question of whether the right not to be exposed retrospectively to such liability was “vested” or merely “substantive.” While vested rights which have already matured are *1124generally acknowledged to enjoy constitutional protection against eradication, also retrospective eradication is not favored for substantive rights and protections, including the one here involved, Shiflet v. Eller, 228 Va. 115, 319 S.E.2d 750, 753 (1984). There is every reason, therefore, to reach a result which avoids the complex constitutional issue arising if the statute is construed to wipe out the defendants’ rights to be free from suit where manufacture and distribution preceded the statute’s effective date. E.g. Spector Motor Service, Inc. v. McLaughlin, 323 U.S. 101, 105, 65 S.Ct. 152, 154, 89 L.Ed. 101 (1944):
If there is one doctrine more deeply rooted than any other in the process of constitutional adjudication, it is that we ought not to pass on questions of constitutionality — here the distribution of the taxing power as between the State and the Nation — unless such adjudication is unavoidable.
That leaves to be dealt with only the effort made by Judge Phillips to analogize the instant case to one involving a statute, held by the Virginia Supreme Court to have abolished retroactively the defense of usury, when employed by corporations. Town of Danville v. Pace, 66 Va. (26 Gratt.) 1 (1874).16 However, verbiage identity does not necessarily control. It is the circumstances in which the words have been employed, that is ideas or facts, rather than formalisms, which decide cases. A corporation which has signed an “usurious” note has expressed its willingness to be bound, and should not be surprised if it is held liable to adhere to its promise. It presumably could not have borrowed needed funds on better terms. Manufacturers who distributed their wares before June 29, 1962 had done nothing to expose themselves to liability to persons with whom they were not in privity, indeed had every reason to believe there was none.
The law’s impersonal protection on public purpose grounds of the corporation from the consequences of its knowing acts can be retrospectively eliminated without saddling the corporation with unanticipated liabilities. It is difficult to characterize as vested or substantive a supposed right to welsh, in whole or in part, on a debt intentionally incurred. When lawmakers have previously perceived a public policy entitling a corporation to avoid its willingly assumed obligation, it is not too much to allow and, indeed, to expect reinvigoration of the obligation when other, countervailing public interest considerations so require. Hence there is no proper analogy to be drawn between: a) the legislative creation of a previously entirely non-existent liability depending, so far as the manufacturer is concerned, exclusively on acts done in the past and b) the removal retroactively of a statutory defense for usurious corporate notes which had been entered with an intention on the part of the corporation to pay them when due, in accordance with their terms, or else had been uttered with an intention approaching fraud to mulct the lender.17
Allen v. Mottley Construction Co., 160 Va. 875, 170 S.E. 412 (1933) relied on by Judge Phillips poses another easily distinguishable situation. A statute setting up a limitations period of one year for claims theretofore subject to no statute of limitations, concerned only a remedy. The plaintiff could have protected himself from any adverse consequences of the act by acting within the newly imposed twelve months’ limitation period. No similar route to protection from suit is available to the manufacturers in the two cases before us. The two cases, in short, involve a combination of right and remedy, whereas Allen applies to remedy only. Allen, 160 Va. at 887, 170 S.E. at 417.
*1125II.
At the outset, I expressed some lack of complete satisfaction with each of the routes presented, one by the majority, the other by the dissenter. Up to this point I have concentrated on an attempt to scout the dissenter’s approach to things. Now, however, we have arrived at the time to express doubt about the validity of achieving resolution of the question presented simply by application of a general maxim of statutory construction to the effect that prospective rather than retrospective application is preferred. That is so because we are not presented, in the case of injuries suffered after the effective date of the act through contact with goods manufactured and distributed before the effective date, with a unitary choice between “prospective” and “retrospective.”
The question, from whichever side it is viewed, has both “prospective” and “retrospective” aspects. As of June 29, 1962, one must look back to the manufacture and distribution, yet ahead to the injury. From the manufacturer’s point of view, having lost all connection with the goods or machinery upon distribution, the matter is altogether retrospective. For the consumer, however, the dates of manufacture and distribution are irrelevant. He concentrates solely on the injury, which has occurred well after June 29, 1962, the effective date of the statute.
Thus, the reading out of the equation of tho “however” clause has not automatically mandated victory for the manufacturers in the two cases presently before us. We have still to examine the extent of the applicability of the prospective presumption to cases not wholly antedating the statute,
where the considerations are half-retrospective, half-prospective in character. The question yields no easy answer. The hardships to manufacturers distributing before the statute’s enactment are fully equalled by the unfairness to consumers who are injured well after enactment. The consumers had nothing to do with the dates of manufacture and distribution of the offending instrumentality.
It is probably most just to say that the intention of the 1962 statute must be gleaned without the benefit of a presumption either way on the subject of “prospectivity” versus “retrospectivity.” 18 Taking such an approach, I am, in the end, however, led to the conclusion that the correct reading of the statute is that both 1) manufacture and distribution and 2) injury must post-date the enactment of the 1962 statute for a cause of action to arise.
The first and primary consideration is the absence from the statute of any provision for a cut-off in the right to sue whenever an antecedent specified length of time following manufacture and distribution has occurred prior to the statute’s enactment. If the statute had provided for repose after a period reaching back in time, (in contrast to the more usual forward looking limitations statute), under which items manufactured and distributed not more than 2, or 6 or even 10 years before June 29,1962 could form the basis for recovery on injuries occurring after the statute’s effective date,19 any unjust features, viewed from the defendants’ point of view would be greatly minimized, if not entirely eliminated. Such a provision would not only introduce a large element of reasonableness fa*1126voring retrospective application for the short and specific period of time spelled out in the statute. It also, depending on the language employed, might constitute a positive legislative expression of intent that there be a measured amount of retrospective application.
The other major consideration is that, assuming retrospectivity was the legislative intent, the inevitable consequence is the extinction of rights of the manufacturer. Whether they are vested, or merely substantive, rights need not detain us when we consider the rights simply in the context of ascertaining legislative intent, rather than in terms' of constitutionality vel non. A manufacturer selling goods in Virginia at any time prior to 1962 was entitled to structure his, her or its conduct on the understanding that he, she or it was not exposed to the risk of suit and recovery by anyone not in privity. That was a right. A retrospective application would infringe it.20
Turning around, if we assume, for purposes of inquiry, that the legislature intended only prospective application, there were no rights for a plaintiff to recover in a non-privity situation prior to June 29, 1962. Therefore, when the legislature announced that it was creating a right to recover even in the absence of privity, it was saying that the right would arise only if and when the injury has been occasioned by a piece of machinery or other object, initially distributed after the statute’s effective date. Under that interpretation, the plaintiff is not, unlike the defendant, when the tables are turned, put in the position of losing any right he ever had.
Consequently, in my view, the conclusion arrived at by Judge Sprouse is the correct one, and I, accordingly, concur.21

. See also, Tyler v. R.R. Street & Co., Inc., 322 F.Supp. 541, 542 n. 2 (E.D.Va.1971) citing a case where a car was purchased in 1964, the Uniform Commercial Code was adopted in 1966 and injury occurred in 1967. Any argument that the statute might apply was deemed by the court to be precluded.


. Lack of privity between plaintiff and defendant shall be no defense in any action brought against the manufacturer or seller of goods to recover damages for breach of warranty, express or implied, or for negligence, although the plaintiff did not purchase the goods from the defendant, if the plaintiff was a person whom the manufacturer or seller might reasonably expect to use, consume, or be affected by the goods____


. The maxim is one of limited, if not questionable, value. Director, Office of Workers’ Compensation Programs, United States Department of Labor v. Bethlehem Mines Corp., 669 F.2d 187, 197 (4th Cir.1982).


. Since there would have been essentially no cases pending on June 29, 1962, with the well-developed privity bar standing squarely in the way of any recovery, Judge Phillips is, in effect, arguing that the statute was, in practical, if not altogether in theoretical terms, wholly retrospective.


. A similar argument narrowly missed adoption in the case of Whalen v. Ford Motor Credit Co., 684 F.2d 272, 281 (4th Cir.1982, en banc, 6-4), cert. denied 459 U.S. 910, 103 S.Ct. 216, 74 L.Ed.2d 172 (1982). There, however, the technique was sought to be applied to expand a change in existing law, while, in the instant case, it will minimize a change in the common law. See Chesapeake and Ohio Ry. v. Kinzer, 206 Va. 175, 181, 142 S.E.2d 514, 518 (1965):
Statutes in derogation of the common law are to be strictly construed and not to be enlarged *1121in their operation by construction beyond their express terms.
Cf. Wicks v. City of Charlottesville, 215 Va. 274, 276, 208 S.E.2d 752, 755 (1974).
Furthermore there was in Whalen legislative history strongly mandating against the result which the technique would have fostered. No such contra-indication exists in the two cases before us.


. Judge Phillips in note 6 on page 1131 readily recognizes that the evident purpose of the "however" clause was to decrease the scope of the statute by foreclosing "an unlimited application."


. Judge Phillips has stated: "I have no quarrel with the majority’s summary of the general principles of statutory construction applicable to questions of the ‘retrospectivity’ or ‘prospectivity’ of statutes.”


. So much for the plain meaning canon as a construction aid. From the "however” clause, both Judge Phillips and I have derived a plain meaning. Yet each of us is led, in the end, to conclude that the other’s is just plain wrong.


. Cf. United States v. Kirby, 74 U.S. (7 Wall.) 482, 486-87, 19 L.Ed. 278 (1868):
All laws should receive a sensible construction. General terms should be so limited in their application as not to lead to injustice, oppression, or an absurd consequence. It will always, therefore, be presumed that the legislature intended exceptions to its language, which would avoid results of this character. The reason of the law in such cases should prevail over its letter.


. Virginia Code § 8.01-229 E.3.


. As the passage of a bill through the legislature on its way to enactment inevitably takes days, and more probably weeks or months, the opportunity would undoubtedly have been present for diligent counsel to have appreciated, at some substantial time before June 29, 1962, the statute’s imminent enactment.


. Caudill v. Wise Rambler, Inc., 210 Va. 11, 13, 168 S.E.2d 257, 259 (1969):
A right of action cannot accrue until there is a cause of action. The essential elements of a good cause of action, whether based on an alleged breach of contract or on a tortious act, are a legal obligation of a defendant to the plaintiff, a violation or breach of that right or duty, and a consequential injury or damage to the plaintiff. (Citation omitted).


. See Va.Code § 8.01-243.


. At least retrospectivity “plainly” would have no limit as the statute is written. Yet I rather imagine that a court, having decided that retrospective application is called for, would somehow find a way to apply the limitations statute which would have operated to bar the claim had the cause of action been in existence at the time of the pre-1962 injury. Yet that would have involved importation of additional language into the statute so that it would read: "provided, that, if the action hereby created would have been barred on June 29, 1962 by limitations, had this statute been in effect when the injury occurred, this section shall not be construed to affect the litigation." That is at least as great an "interference” with the statute's "plain" language as the words "grounded in a sale hereafter made,” to which Judge Phillips has taken exception, would be.
The "plain” fact is that often, as here, the statute must be construed. It frequently cannot simply be applied.


. Judge Phillips has questioned the existence of any substantive right to be free of suit on claims where manufacture and distribution preceded June 29, 1962 because of the ever present duty not to sell an unsafe product. However, the most careful and circumspect of manufacturers may, despite every effort to comply with the duty, yet face suit and the attendant expenses, once a cause of action has been deemed to exist.


. As in the cases with which we are concerned, the statute abolished a defense "in any action."


. As stated in Pace, "the statute, so far from invalidating the contract, upholds and sustains it.” 66 Va. at 271-72. Further on in the opinion it is observed: "Unless we suppose it is the deliberate purpose of the debtor when he borrows the money never to return it, the only effect of the statute is to compel him to do what he intended and agreed to do at the time of entering into the contract.” 66 Va. at 275.


. The injured employees have argued ingeniously, and at this stage of the matter no doubt vigorously assert that the case of Turner v. Manning, Maxwell & Moore, Inc., 216 Va. 245, 217 S.E.2d 863 (1975) supports them. The case involved, it is true, distribution in 1960 and injury in 1969. Ingenuity and validity are not necessarily identical, however. The Virginia Supreme Court moved ahead directly to decide the Turner case on the merits in the defendant manufacturer's favor. Nothing was said in the opinion even to intimate that the question before us was addressed. Probably, as counsel for the appellants have asserted, the attorneys for the defendant did not even contend that the anti-privity statute did not apply to a pre-June 29, 1962 distribution. In all events what the court did not say can hardly constitute persuasive positive authority on an issue as significant as the one presented to us.


. See, e.g., Bernick v. Jurden, 306 N.Car. 435, 293 S.E.2d 405 (1982) Bolick v. American Barmag Corp., 306 N.C. 364, 293 S.E.2d 415 (1982).


. Reliance on United States v. Village Corp., 298 F.2d 816, 819-20 (4th Cir.1962) to reach a contrary conclusion is misplaced. The supposedly retroactive application allowed under the new statute permitted suit at any time against corporations which theretofore had ceased existence through revocation of their charters pri- or to institution of suit. It is simply bizarre to speak of a vested or substantive "right” in one’s own demise. It was freely conceded by the defendants that there was no constitutional inhibition against retroactive application. Judge Haynsworth recognized that only remedial measures, not substantive rights were involved, and relied on legislative history plainly demonstrating that the legislative intent was for the statute to apply to the defendants. He specifically determined that the act was not thereby given retroactive effect.
An instructive contrast to Village Corp. is the recent Virginia Supreme Court decision in Sargent Electric Co. v. Woodall, 228 Va. —, 323 S.E.2d 102 (1984):
The carrier argues that Rule 13 is procedural in nature and disturbs no vested rights and, therefore, that the amended version may be applied retroactively. We disagree.
Nor may such an enactment impair rights substantive in character, even if not vested in character.


. Having so decided, I should not like to be perceived as sympathizing with the result. From the perspective of today the requirement of privity has little to commend it. It exhibits a contempt for others akin to Cain’s expressed disregard for his brother Abel. With all due deference to the consideration that our predecessors in the judiciary lived under different economic, social and cultural circumstances, I nevertheless am inclined to the view that the common law erred in the first place when it established the requirement of privity. Cf. MacPherson v. Buick Motor Co., 217 N.Y. 382, 391, 111 N.E. 1050, 1053 (1916): “Precedents drawn from the days of travel by stagecoach do not fit the conditions of travel to-day.”
However, the fact that one dislikes a principle of law is no excuse for ignoring it. The substantial period of time during which the privity requirement has existed has led inexorably to the growth of rights of long standing which the law should not eradicate. At least it should not do so without regard to how long ago the rights came into existence. Two wrongs simply do not make a right.
We have no business, of course, suggesting how a legislature should perform its function. We have quite enough to do just sticking to our own last. Yet it should be observed that the statutory language, purports to apply to any action so that it does extend very widely, or, alternatively, is to be given a much more narrow reading, as the case may be. It would have made things easier, and, indeed, perhaps more equitable, if the question had been subdivided into a number of categories, so that an all-or-nothing disposition would not be called for. The possible categories include:
1) Distribution and injury both occurred 25 or more years before June 29, 1962. There *1127retroactivity, just as an interpretational matter, without regard to constitutional considerations, would not have been a likely legislative choice.
2) Distribution 25 years before the statute’s effective date, but injury within two years, the usual limitations period, prior to June 29, 1962.
3) Distribution 25 years before June 29, 1962, but injury after that date.
4) Distribution not more than 6 or 10 years before June 29, 1962, yet injury more than 2 years before that date.
5) Distribution no earlier than June 29, 1956 or 1952, but injury less than 2 years before June 29, 1962.
6) Distribution no more than 6 or 10 years before the statute’s effective date, with injury occurring after June 29, 1962,
7) Distribution and injury both post June 29, 1962. Obviously a cause of action exists under the facts of the final category, so long as the suit is brought within the usual 2 year period following injury.